ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed via the preliminary amendment filed on 1/12/2022.
The following is an examiner’s statement of reasons for allowance.
In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “A fluid flow prevention device comprising: …a flow detecting apparatus for detecting flow through said flow pipe member, said flow detecting apparatus including a link member constructed and arranged to move said magnetic member away from said second end of said outrigger pipe so that upon detection of a leaked fluid said ball member is released into said pressurized fluid flowing through said flow pipe member, the link member including at least two links coupled together to provide an adjustable length.”
The closest prior art is deemed to be Carver et al. US 2798503 in view of Allen US 2576168. Carver discloses a water soluble substance at 44 which releases a trip mechanism (42, 46, 34) to release a poppet 36 to shut off a flow path (generally indicated at 18). Allen teaches a manually operated (lock and key 34/36) magnet cutoff valve, wherein a magnet 26 is slid away from a check ball 20 to drop into a conduit 10 to shutoff fluid flow. Arguably Allen is not analogous art since Allen does not contemplate 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No new prior art is being cited. An updated search was conducted however given Applicant’s priority date of 11/3/2015 relatively few references were newly available that met the priority date since the prosecution on the parent Application, none of the potential new art was deemed to be particularly relevant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/MICHAEL R REID/Primary Examiner, Art Unit 3753